Electrical General Corp. et al. v. Michael L. LaBonte, No. 69, September Term, 2016

WORKERS’ COMPENSATION ACT – MD. CODE ANN., LAB. & EMPL. (1991,
2016 REPL. VOL.) § 9-656 – ACCIDENTAL PERSONAL INJURY –
SUBSEQUENT INTERVENING EVENT – WORSENING OF MEDICAL
CONDITION – Court of Appeals held that, where Workers’ Compensation Commission
has awarded permanent partial disability benefits based on accidental personal injury or
occupational disease and has also determined that employee incurred subsequent
intervening event—e.g., an injury sustained outside course of employment—upon request
to reopen alleging worsening of employee’s medical condition, employee is entitled to
compensation for permanent partial disability for any portion of such disability that is
caused by and reasonably attributable solely to employee’s accidental personal injury or
occupational disease. Stated otherwise, where employee has incurred both accidental
personal injury or occupational disease, and subsequent intervening event, and Workers’
Compensation Commission has apportioned permanent partial disability benefits for
accidental personal injury or occupational disease, existence of subsequent intervening
event finding does not preclude Commission from awarding additional permanent partial
disability benefits for worsening of employee’s condition caused by and reasonably
attributable solely to accidental personal injury or occupational disease.

Court of Appeals held that existence of subsequent intervening event does not, per se,
preclude employer’s liability for workers’ compensation benefits. Employer may be liable
for workers’ compensation benefits where employee demonstrates that worsening of
medical condition was caused by accidental personal injury or occupational disease.

Court of Appeals held that issues of whether accidental personal injury or occupational
disease, or subsequent intervening event, caused worsening of employee’s medical
condition, and whether, for purposes of permanent partial disability benefits, worsening of
employee’s medical condition was reasonably attributable solely to accidental personal
injury or occupational disease, are factual matters for Workers’ Compensation
Commission to determine in each individual case.
Circuit Court for Anne Arundel County
Case No. 02-C-13-180640

Argued: June 1, 2017
                                              IN THE COURT OF APPEALS

                                                   OF MARYLAND

                                                        No. 69

                                                  September Term, 2016
                                        ______________________________________

                                          ELECTRICAL GENERAL CORP. et al.

                                                           v.

                                                MICHAEL L. LABONTE
                                        ______________________________________

                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Hotten
                                                  Getty,

                                                        JJ.
                                        ______________________________________

                                                   Opinion by Watts, J.
                                        ______________________________________

                                                  Filed: July 10, 2017
       The purpose of the Maryland Workers’ Compensation Act, Md. Code Ann., Lab. &

Empl. (1991, 2016 Repl. Vol.) (“LE”) §§ 9-101 to 9-1201, “is to protect workers and their

families from hardships inflicted by work-related injuries by providing workers with

compensation for loss of earning capacity resulting from accidental injury arising out of

and in the course of employment.” Hollingsworth v. Severstal Sparrows Point, LLC, 448
Md. 648, 655, 141 A.3d 90, 94 (2016) (citation and internal quotation marks omitted). For

purposes of the Workers’ Compensation Act, “an accidental injury that arises out of and in

the course of employment” is known as an “accidental personal injury[.]” LE § 9-

101(b)(1).   The Workers’ Compensation Act divides disabilities that are caused by

accidental personal injuries into four categories:

       temporary partial disability (disability which is temporary in duration and
       partial in extent) . . . ; temporary total disability (disability which is temporary
       in duration but total in extent) . . . ; permanent partial disability (disability
       which is permanent in duration and partial in extent) . . . ; and permanent
       total disability (disability which is permanent in duration and total in
       extent)[.]

Wal Mart Stores, Inc. v. Holmes, 416 Md. 346, 353 n.2, 7 A.3d 13, 17 n.2 (2010).

       In this matter of first impression—where an employee suffered an accidental

personal injury and incurred a subsequent injury outside the course of employment, the

Workers’ Compensation Commission (“the Commission”) awarded permanent partial

disability benefits, and, later, the employee alleged a worsening of the employee’s medical

condition—we must decide whether the existence of a subsequent intervening event

finding by the Commission precluded the Commission from awarding additional

permanent partial disability benefits and other workers’ compensations benefits for
worsening of the employee’s condition.

       Michael L. LaBonte (“LaBonte”), Respondent, was an electrician who worked for

Electrical General Corporation, Petitioner, which had workers’ compensation insurance

through Selective Insurance Company of America, Petitioner (together, “Electrical

General”). LaBonte suffered an accidental personal injury to his back at work when he

caught and pushed a large ladder that had been falling down. LaBonte filed a claim for

workers’ compensation and multiple Issues1 with the Commission, seeking temporary total

disability benefits and temporary partial disability benefits, both of which the Commission

awarded.

       Later, LaBonte was injured outside of the workplace in an unrelated matter.

Specifically, a law enforcement officer initiated a traffic stop of a vehicle that LaBonte had

been driving outside the course of his employment. According to LaBonte, during the

traffic stop, the law enforcement officer grabbed him and pushed him down onto the

vehicle, causing his existing back pain to be aggravated.

       LaBonte filed Issues with the Commission again, seeking additional temporary total

disability benefits.   The Commission issued an Order denying LaBonte’s request,

observing that he had been “involved in a subsequent event on” the date of the incident

with the law enforcement officer. LaBonte filed Issues with the Commission again, this



       1
        “After [a] claim [for workers’ compensation] has commenced, any party may raise
an issue by filing [] Issues[.]” Md. Code Regs. (“COMAR”) 14.09.03.02B. The issues
that a party may raise by filing Issues include “[w]hether the employee is entitled to
temporary partial and temporary total disability benefits” and “[t]he nature and extent of a
permanent disability to specified body parts[.]” COMAR 14.09.03.02C(13), (14).

                                            -2-
time seeking permanent partial disability benefits. In an Award of Compensation, the

Commission awarded LaBonte permanent partial disability benefits, finding that his

disability was partly due to his accidental personal injury—i.e., his work-related injury—

and partly due to “pre-existing and subsequent conditions[.]”

       Years later, LaBonte filed a Petition to Reopen2 with the Commission, alleging that

his back condition had worsened, and requesting additional permanent partial disability

benefits. The Commission granted the Petition to Reopen, but found that there had not

been a worsening of LaBonte’s back condition that was causally related to his accidental

personal injury because the Commission’s previous Order and Award of Compensation

established a “subsequent intervening event” that broke the “causal nexus” between

LaBonte’s accidental personal injury and his existing back condition.

       LaBonte filed a Petition for Judicial Review. In the Circuit Court for Anne Arundel

County, a jury found that LaBonte’s accidental personal injury was the cause of the recent

worsening of LaBonte’s back condition. Electrical General noted an appeal, and the Court

of Special Appeals affirmed, holding that the incident with the law enforcement officer did

not preclude Electrical General’s liability for the worsening of LaBonte’s back condition.

       Before us, Electrical General argues that, where an employee suffers both an


       2
         “[T]he general practice before the Commission, when a claimant seeks a
modification of an award, is to file a petition to reopen or for modification[.]” Buskirk v.
C.J. Langenfelder & Son, Inc., 136 Md. App. 261, 268, 764 A.2d 857, 861 (2001). “[W]hen
a petition to reopen to modify an award is based on a change in disability status, the petition
must be filed within the five year period [after the last compensation payment] and allege
a change in disability status, with a basis in fact, as opposed to merely alleging continuing
medical treatment.” Id. at 263-64, 764 A.2d at 858-59. In this case, it is undisputed that
LaBonte filed the Petition to Reopen timely.

                                             -3-
accidental personal injury that causes a permanent partial disability and a subsequent

intervening event—e.g., an injury sustained outside the course of employment—a finding

that the employee has incurred a subsequent intervening event precludes the accidental

personal injury from being the proximate cause of worsening of the disability. In other

words, Electrical General asserts that a finding that an employee sustained a subsequent

intervening injury forecloses an employer’s further liability for permanent partial disability

benefits and other workers’ compensation benefits due to an alleged worsening of the

employee’s condition.

       As explained below, in our view, Electrical General conflates the law that applies

to a temporary disability with the law that applies to a permanent disability. Liability for

a temporary disability depends on the injury that occurred last. See Martin v. Allegany

Cty. Bd. of Cty. Comm’rs, 73 Md. App. 695, 700, 536 A.2d 132, 134 (1988). By contrast,

liability for a permanent disability is to be apportioned among all of the injuries that caused

the permanent disability, not just the injury that occurred last. See LE § 9-656. Applying

these principles, we hold that, where the Commission has awarded permanent partial

disability benefits based on an accidental personal injury or occupational disease and has

also determined that the employee incurred a subsequent intervening event—e.g., an injury

sustained outside the course of employment—upon a request to reopen alleging worsening

of the employee’s medical condition, the employee is entitled to compensation for

permanent partial disability for any portion of such disability that is caused by and

reasonably attributable solely to the employee’s accidental personal injury or occupational

disease. Stated otherwise, where an employee has incurred both accidental personal injury


                                             -4-
or occupational disease, and a subsequent intervening injury, and the Workers’

Compensation Commission has apportioned permanent partial disability benefits for an

accidental personal injury or occupational disease, the existence of a subsequent

intervening event finding does not preclude the Commission from awarding additional

permanent partial disability benefits for worsening of the employee’s condition caused by

and reasonably attributable solely to the accidental personal injury or occupational disease.

       Further, the existence of a subsequent intervening event does not, per se, preclude

an employer’s liability for workers’ compensation benefits. An employer may be liable

for workers’ compensation benefits where an employee demonstrates that a worsening of

the employee’s medical condition was caused by an accidental personal injury or

occupational disease.    And, the issues of whether an accidental personal injury or

occupational disease, or a subsequent intervening event, caused a worsening of an

employee’s medical condition, and whether, for purposes of permanent partial disability

benefits, a worsening of an employee’s medical condition was reasonably attributable

solely to an accidental personal injury or occupational disease, are factual matters for the

Commission to determine in each individual case.

                                     BACKGROUND

                 Accidental Personal Injury, Claim, and Initial Issues

       On September 2, 2004, while on the job, LaBonte and a helper maneuvered a 40-

foot ladder that weighed more than 300 pounds. The ladder started to fall, and LaBonte

caught it and pushed it back up. LaBonte felt something shift in his back. Later, LaBonte

began experiencing constant back pain, and it was determined that LaBonte had suffered a


                                            -5-
herniated disc.

       LaBonte was either not working, or working in “a light duty position,” throughout

nearly all of the period from September 13, 2004 to December 19, 2006. During that

period, on May 24, 2006, LaBonte underwent back surgery.

       On September 27, 2004, LaBonte filed a claim for workers’ compensation with the

Commission, requesting temporary total disability benefits, medical treatment, and medical

expenses. On June 15, 2005, the Commission conducted a hearing. In an Award of

Compensation dated June 22, 2005, the Commission found that, on September 2, 2014,

LaBonte had suffered an accidental personal injury that caused a disability.           The

Commission did not specify the type of disability that LaBonte’s accidental personal injury

had caused. The Commission reserved on the issue of temporary total disability benefits

because no medical documentation had been submitted.           The Commission granted

LaBonte’s requests for medical treatment and medical expenses.

       LaBonte filed Issues with the Commission, requesting additional medical treatment

in the form of a neurological consult; temporary partial disability benefits from March 18,

2005 to October 21, 2005; and temporary total disability benefits from September 13, 2004

to October 24, 2004, from November 23, 2004 to December 30, 2004, from February 24,

2005 to March 17, 2005, and from October 21, 2005 onward. On October 21, 2005, the

Commission conducted a hearing. In an Order dated November 10, 2005, the Commission

granted LaBonte’s request for additional medical treatment, and awarded LaBonte all of

the temporary partial disability benefits that he had requested. The Commission reserved

on LaBonte’s request for temporary total disability benefits from October 21, 2005 onward;


                                           -6-
denied LaBonte’s request for temporary total disability benefits from March 8, 2005 to

March 17, 2005; and awarded LaBonte all of the other temporary total disability benefits

that he had requested.

       LaBonte filed Issues with the Commission a second time, requesting additional

medical treatment that his physician had recommended, and temporary total disability

benefits from January 5, 2006 onward. On March 10, 2006, the Commission conducted a

hearing. In an Order dated March 15, 2006, the Commission granted LaBonte’s request

for additional medical treatment, and awarded LaBonte temporary total disability benefits

starting on January 5, 2006, and continuing as long as he remained temporarily totally

disabled as a result of his accidental personal injury.

       LaBonte filed Issues with the Commission a third time, requesting temporary total

disability benefits from March 18, 2005 to October 21, 2005, and temporary partial

disability benefits from March 18, 2005 onward. On June 29, 2006, the Commission

conducted a hearing. In an Order dated July 20, 2006, the Commission awarded LaBonte

all of the temporary total disability benefits that he had requested, and denied LaBonte’s

request for temporary partial disability benefits.

          Incident with the Law Enforcement Officer and Subsequent Issues

       On December 31, 2006, a law enforcement officer initiated a traffic stop of a vehicle

that LaBonte had been driving outside the course of employment. LaBonte was unable to

perform sobriety tests to the officer’s satisfaction, and the officer arrested and handcuffed

LaBonte. According to LaBonte, the handcuffs came loose, and the officer grabbed

LaBonte and pushed him down onto the vehicle. According to LaBonte, after the incident


                                             -7-
with the law enforcement officer, his back pain was aggravated.

      On January 15, 2007, a doctor recommended that LaBonte be placed on off-work

status, and scheduled another appointment for February 5, 2007. Sometime after the

February 5, 2007 appointment, LaBonte returned to work. LaBonte was prescribed

medication and exercise, but no additional surgery was performed on his back.

      LaBonte filed Issues with the Commission a fourth time, requesting temporary total

disability benefits from January 4, 2007 to March 9, 2007 and additional medical treatment

in the form of lumbar epidural injections. On March 9, 2007, the Commission conducted

a hearing. In an Order dated March 30, 2007, the Commission found that LaBonte’s need

for lumbar epidural injections was not causally related to his accidental personal injury.

The Commission further stated that LaBonte had been “involved in a subsequent event on

December 31, 2006”—i.e., the date of the incident with the law enforcement officer—and

denied LaBonte’s requests for temporary total disability benefits and additional medical

treatment.

      LaBonte filed Issues with the Commission a fifth time, requesting temporary total

disability benefits from February 11, 2006 to March 20, 2006; temporary partial disability

benefits from October 6, 2006 to December 19, 2006; permanent partial disability benefits

from December 20, 2006 onward; and expenses for medical treatment that he had received

between January 15, 2007 and March 5, 2007. On October 4, 2007, the Commission

conducted a hearing.     In an Award of Compensation dated October 15, 2007, the

Commission found that LaBonte had “overall 30% industrial [permanent partial] disability

to the body due to an injury to the back; 20% is due to [his] accidental [personal] injury,


                                           -8-
and 10% is causally connected to pre-existing and subsequent conditions[.]”            The

Commission awarded LaBonte all of the temporary total disability benefits and temporary

partial disability benefits that he had requested. The Commission awarded LaBonte

permanent partial disability benefits in the form of $247 weekly, starting on December 20,

2006, and continuing for 100 weeks, and denied LaBonte’s request for medical expenses

that had been incurred between January 15, 2007 and March 5, 2007.

                                   Petition to Reopen

      Approximately five years later, on October 10, 2012, LaBonte filed a Petition to

Reopen with the Commission, alleging that his back condition had worsened, and

requesting additional medical treatment, payment of medical expenses that he had incurred

on February 16, 2012, and additional permanent partial disability benefits.            The

Commission granted the Petition to Reopen. On January 16, 2013, the Commission

conducted a hearing. In an Order dated January 24, 2013, the Commission found that there

had not been a worsening of LaBonte’s back condition that was causally related to his

accidental personal injury because the Commission’s Order dated March 30, 2007 and its

Award of Compensation dated October 15, 2007 “establish[ed] a subsequent intervening

event [that] breaks the causal nexus between the accidental [personal] injury and the

[existing back] condition.” The Commission denied LaBonte’s requests for additional

medical treatment, medical expenses, and additional permanent partial disability benefits.

                           Proceedings in the Circuit Court

      LaBonte filed a Petition for Judicial Review in the Circuit Court for Prince George’s

County. The case was transferred to the Circuit Court for Anne Arundel County (“the


                                           -9-
circuit court”).

       Electrical General filed a Motion for Summary Judgment, contending that, as a

matter of law, the Commission’s orders precluded a finding that LaBonte’s accidental

personal injury caused his back condition’s worsening. The circuit court denied the Motion

for Summary Judgment.

       At a jury trial, in a video deposition, Michael Franchetti, M.D., testified as an expert

witness for LaBonte in the fields of orthopedic surgery and medicine. Dr. Franchetti

testified that he examined LaBonte at his counsel’s request on two occasions—first on May

22, 2007, and second on September 18, 2012.3 During the first examination, Dr. Franchetti

determined that LaBonte had 43% “whole person impairment due to” his accidental

personal injury. During the second examination, Dr. Franchetti determined that LaBonte’s

whole person impairment had increased to 53%. Dr. Franchetti testified that the incident

with the law enforcement officer did not result in any permanent worsening of LaBonte’s

back condition, and that LaBonte’s back condition was causally related to his accidental

personal injury.4

       In another video deposition, Edward R. Cohen, M.D., testified as an expert witness

for Electrical General in the fields of orthopedic surgery and medicine. Dr. Cohen testified


       3
         During the video deposition, the date on which Dr. Franchetti conducted the second
examination of LaBonte is identified as both September 8, 2012 and September 18, 2012;
however, the date on which the second examination occurred is of no consequence to the
outcome of this case.
       4
         After LaBonte rested, Electrical General moved for judgment, contending that the
incident with the law enforcement officer severed the causal relationship between
LaBonte’s accidental personal injury and his disability. The circuit court denied the
motion.

                                            - 10 -
that he examined LaBonte at Electrical General’s request on two occasions—first in 2004,

and second in 2014.      Dr. Cohen opined that, in light of the incident with the law

enforcement officer, LaBonte’s existing back condition was not causally related to his

accidental personal injury.

       Using a special verdict sheet, the jury found that LaBonte’s existing back condition

was causally related to his accidental personal injury; that 100% of the worsening of

LaBonte’s permanent partial disability since October 15, 2007 was due to his accidental

personal injury; that LaBonte’s request for medical treatment was reasonable, necessary,

and causally related to his accidental personal injury; and that LaBonte’s request for

medical expenses that he had incurred on February 16, 2012 was reasonable, necessary,

and causally related to his accidental personal injury.

       The circuit court reversed the Commission’s January 24, 2013 order and remanded

with instructions to issue an order consistent with the jury’s verdict. Electrical General

filed a motion for judgment notwithstanding the verdict, which the circuit court denied.

Electrical General noted an appeal.

                        Opinion of the Court of Special Appeals

       The Court of Special Appeals affirmed the circuit court’s judgment, holding that the

incident with the law enforcement officer “did not, per se, preclude further liability on the

part of [Electrical General] for the permanent partial injury [that LaBonte] sustained on the

job.” Elec. Gen. Corp. v. LaBonte, 229 Md. App. 187, 208, 196, 144 A.3d 856, 868, 861,

reconsideration denied (Sept. 28, 2016). The Court of Special Appeals concluded that

“there was sufficient proof that [LaBonte]’s back condition was caused by his [accidental


                                           - 11 -
personal injury] and not by the [] incident with the [law enforcement] officer.” Id. at 197,

144 A.3d at 862 (citation omitted).          The Court of Special Appeals explained that

“permanent disability benefits, unlike temporary disability benefits, can be caused by both

an initial [accidental personal injury] and a subsequent accident so as to preserve the

liability of the employer for that portion of the disability that is attributable to the initial

accident.” Id. at 201, 144 A.3d at 864.5

          Electrical General filed a motion for reconsideration, contending that the opinion of

the Court of Special Appeals was internally inconsistent and conflicted with precedent.

The Court denied the motion.

                               Petition for a Writ of Certiorari

          Electrical General petitioned for a writ of certiorari, raising the following four

issues:

                 1. Whether the previously determined finding that [LaBonte]
          sustained a subsequent intervening accident barred any further liability of
          [Electrical General] for workers’ compensation benefits due to a prior
          [accidental personal] injury?

                2. Whether the Circuit Court erred by allowing the jury to consider
          whether [LaBonte] sustained a subsequent intervening accident to his back

        The Court of Special Appeals also concluded that the Commission’s finding of a
          5

subsequent intervening event, i.e., the incident with the law enforcement officer, “did not,
under the doctrine of collateral estoppel, preclude the jury from considering whether
[LaBonte]’s current back condition is causally connected to his [accidental personal
injury]”; that the circuit court did not abuse its discretion in submitting to the jury the issue
of whether LaBonte’s back condition’s worsening was causally related to his accidental
personal injury; and that the circuit court did not err in allowing the jury to decide issues
related to apportionment and the reasonableness and necessity of LaBonte’s requests for
medical treatment and payment of medical expenses. See LaBonte, 229 Md. App. at 204,
206-07, 144 A.3d at 866, 867-68. As discussed below in Footnote 6, Electrical General
has not briefed these issues in this Court.

                                              - 12 -
       because litigation of that issue was precluded under the doctrine of collateral
       estoppel?

              3. Whether the Circuit Court erred in submitting the jury question of
       whether [LaBonte]’s back condition was causally related to the [accidental
       personal] injury because the question was insufficient to resolve the factual
       disputes between the parties and improperly shifted the burden of proof to
       [Electrical General]?

               4. Whether the Circuit Court erred by allowing the jury to decide
       issues that were not previously decided by the [] Commission?

This Court granted the petition. See Elec. Gen. Corp. v. LaBonte, 450 Md. 662, 150 A.3d
818 (2016).6

                                      DISCUSSION

                                The Parties’ Contentions

       Electrical General contends that it is not liable for permanent partial disability

benefits or any other workers’ compensation benefits due to the worsening of LaBonte’s

back condition because the Commission previously found the existence of a subsequent

intervening act. Electrical General argues that it is undisputed that LaBonte sustained a

subsequent intervening accident on December 31, 2006, and that the Commission found as

much in its Order dated March 30, 2007 and its Award of Compensation dated October 15,


       6
         This Court granted the petition as to all of the questions presented. Nonetheless,
in its brief, Electrical General addresses only the first question presented—i.e., the issue
regarding whether the incident with the law enforcement officer barred liability—and did
not brief the questions presented regarding collateral estoppel, the burden of proof, or
issues being submitted to the jury that were not previously decided by the Commission.
Because Electrical General has not briefed the second, third, and fourth questions
presented, we do not address them. Cf. Menefee v. State, 417 Md. 740, 746 n.9, 12 A.3d
153, 156 n.9 (2011) (“Because the issue relating to the limitations period for submitting a
claim to the Treasurer was not briefed by either party, it is not, at present, before this
Court.” (Citation omitted)).

                                           - 13 -
2007. Electrical General asserts that, because LaBonte suffered an accidental personal

injury, and the Commission found that he incurred a subsequent injury outside the course

of employment, the subsequent intervening accident severed the causal nexus between

LaBonte’s disability and the accidental personal injury.

       As such, Electrical General maintains that, although it was liable for the portion of

LaBonte’s back condition that was caused by his accidental personal injury, the subsequent

intervening event—namely, the incident with the law enforcement officer—precluded its

liability for any worsening of LaBonte’s back condition. Electrical General contends that

the Commission’s Order dated March 30, 2007 and its Award of Compensation dated

October 15, 2007 constituted the law of the case because no party petitioned for judicial

review of either decision. According to Electrical General, once the incident with the law

enforcement officer was found to be a subsequent intervening event, as a matter of law,

that event became the cause of any alleged additional disability.

       LaBonte requests that the Court affirm the decision of the Court of Special Appeals

because his back condition’s worsening was independent of the subsequent event. LaBonte

contends that, where an accidental personal injury causes a permanent disability, the

finding of a subsequent intervening event does not discharge the employer from any further

responsibility under the Workers’ Compensation Act.             LaBonte argues that the

determination of a subsequent intervening event does not sever the causal relationship

between the accidental personal injury and any worsening of the employee’s medical

condition. LaBonte notes that, unlike liability for temporary disability benefits, liability

for permanent disability benefits may be apportioned among multiple injuries.


                                           - 14 -
Specifically, LaBonte observes that, under LE § 9-656(a), where it appears that an

employee’s permanent disability is partly due to an accidental personal injury and partly

due to a preexisting condition, the Commission must determine the proportion of the

permanent disability that is reasonably attributable to the accidental personal injury, and

the proportion of the permanent disability that is reasonably attributable to the preexisting

condition. LaBonte asserts that, irrespective of the Commission’s Order dated March 30,

2007 and its Award of Compensation dated October 15, 2007, the jury had the authority to

determine how much, if any, of the worsening of his back condition was caused by his

accidental personal injury. LaBonte maintains that the evidence adduced at trial supported

the jury’s finding that his accidental personal injury was the only cause of his back

condition’s worsening.

       LaBonte contends that adopting Electrical General’s position would create a new

legal rule and allow employers and insurers to escape liability for accidental personal

injuries in situations in which a subsequent intervening event is not the cause of an

employee’s ongoing or worsening injury. LaBonte argues that such a result would be

contrary to the Workers’ Compensation Act’s language and remedial purpose, which is to

provide compensation for lost earning capacity that results from accidental personal

injuries.

                                   Standard of Review

       In an action for judicial review, this Court reviews the administrative agency’s

decision, not the decision of the circuit court or the Court of Special Appeals. See

Hollingsworth, 448 Md. at 654, 141 A.3d at 93. Although “the decision of the Commission


                                           - 15 -
is presumed to be prima facie correct[,]” LE § 9-745(b)(1), “this presumption does not

extend to questions of law, which [this Court] review[s] independently.” Hollingsworth,
448 Md. at 655, 141 A.3d at 94 (citation and internal quotation marks omitted); see also

LE § 9-745(c)(3) (“The court shall determine whether the Commission . . . misconstrued

the law and facts applicable in the case decided.”). This Court gives some deference to the

Commission’s interpretation of the Workers’ Compensation Act “unless its conclusions

are based upon an erroneous conclusion of law.” Holmes, 416 Md. at 359, 7 A.3d at 21.

       The goal of statutory interpretation is to effectuate the General Assembly’s intent.

See Hollingsworth, 448 Md. at 655, 141 A.3d at 94 (citation omitted). If the ordinary and

natural meaning of a statute’s language makes the General Assembly’s intent clear, the

Court applies the statute’s language. See id. at 655, 141 A.3d at 94. Because the Workers’

Compensation Act is a remedial statute, if its language is ambiguous, the Court construes

the Act “as liberally in favor of injured employees as its provisions will permit in order to

effectuate its benevolent purposes.” Id. at 655, 141 A.3d at 94 (citation and internal

quotation marks omitted).       Where the Workers’ Compensation Act’s language is

unambiguous, however, the Court may not create an ambiguity to interpret the Act more

favorably to injured employees. See id. at 655-56, 141 A.3d at 94.

                               Workers’ Compensation Act

       LE § 9-656, part of the Workers’ Compensation Act, provides for apportionment of

liability for permanent disability benefits as follows:

       (a) Determination by Commission.—If it appears that a permanent disability
       of a covered employee following an accidental personal injury or
       occupational disease is due partly to the accidental personal injury or


                                            - 16 -
       occupational disease and partly to a preexisting disease or infirmity, the
       Commission shall determine:

             (1) the proportion of the disability that is reasonably attributable to the
       accidental personal injury or occupational disease; and

              (2) the proportion of the disability that is reasonably attributable to the
       preexisting disease or infirmity.

       (b) Payment of compensation.—The covered employee:

             (1) is entitled to compensation for the portion of the disability of the
       covered employee that is reasonably attributable solely to the accidental
       personal injury or occupational disease; and

               (2) is not entitled to compensation for the portion of the disability that
       is reasonably attributable to the preexisting disease or infirmity.

       LE § 9-655(1) and (2) state: “This Part VIII of this subtitle[, which includes LE §

9-656,] does not apply to: (1) a temporary partial disability; [or] (2) a temporary total

disability[.]” (Paragraph break omitted).

       LE § 9-736(b) provides for continuing jurisdiction and authorizes the Commission

to modify its findings as follows:

       (1) The Commission has continuing powers and jurisdiction over each claim
       under this title.

       (2) Subject to paragraph (3) of this subsection, the Commission may modify
       any finding or order as the Commission considers justified.

       (3) Except as provided in subsection (c) of this section, the Commission may
       not modify an award unless the modification is applied for within 5 years
       after the latter of:

              (i) the date of the accident;

              (ii) the date of disablement; or

              (iii) the last compensation payment.


                                              - 17 -
                                         Causation

       In Reeves Motor Co. v. Reeves, 204 Md. 576, 582-83, 105 A.2d 236, 239-40 (1954),

a case involving an initial determination of permanent partial disability, this Court reversed

a jury’s award of permanent partial disability benefits for an accidental personal injury,

concluding that a subsequent surgery that resulted in the employee’s further injury broke

the causal connection between the accidental personal injury and the permanent partial

disability. This Court observed that an accidental personal injury is the proximate cause

of an employee’s disability where the accidental personal injury could have caused the

employee’s disability and “no other efficient cause has intervened[.]” Id. at 581, 105 A.2d

at 239. This Court concluded that an accidental personal injury is not the proximate cause

of an employee’s disability where the employee’s disability “ensues from some hazard to

which [the employee] would have been equally exposed apart from his [or her]

employment.” Id. at 582, 105 A.2d at 239 (citation omitted). In Reeves, id. at 579, 105

A.2d at 238, an employee incurred an accidental personal injury when he dislocated his

shoulder while working in a garage, and was compensated for a week that he missed from

work. Afterward, the employee dislocated his shoulder several more times, both in and

outside the course of employment, with the most recent shoulder dislocation occurring at

the workplace. See id. at 579-80, 105 A.2d at 238. The employee’s physician treated him

for his most recent work-related shoulder dislocation. See id. at 580, 105 A.2d at 238.

After the treatment, there was no limitation of movement in the employee’s shoulder,

which was in approximately the same condition that it had been before his most recent

work-related shoulder dislocation. See id. at 580, 105 A.2d at 238. Subsequently, the


                                            - 18 -
employee underwent surgery on his shoulder, which became partially immobilized as a

result. See id. at 580-81, 105 A.2d at 239. The employee filed a claim for workers’

compensation as to his most recent work-related shoulder dislocation, seeking both

temporary total disability benefits and permanent partial disability benefits. See id. at 582-

83, 105 A.2d at 239-40. The Commission denied the employee’s claim. See id. at 578,

105 A.2d at 237. The employee appealed. See id. at 578, 105 A.2d at 237. A jury found

that the employee’s most recent work-related shoulder dislocation had caused his

temporary total disability and his permanent partial disability. See id. at 578, 105 A.2d at

237.

       This Court reversed,7 concluding that, in light of the evidence concerning the

intervening surgery, the trial court had erred in not withdrawing from the jury the issue of

whether the employee’s most recent work-related shoulder dislocation had caused his

permanent partial disability. See Reeves, 204 Md. at 583, 105 A.2d at 240. This Court

observed that there was no evidence that the employee’s most recent work-related shoulder

dislocation had caused his permanent partial disability, as the employee’s expert witness,

his physician, testified that his most recent work-related shoulder dislocation did not cause

his condition after the surgery. See id. at 582-83, 105 A.2d at 239-40. Additionally, the

expert did not testify that the employee’s most recent work-related shoulder dislocation

necessitated the surgery. See id. at 582, 105 A.2d at 239. We noted: “This is not the case

of reopening an old claim for injury wherein the claimant’s condition has become worse or



       7
           At the time, the Court of Special Appeals did not exist.

                                              - 19 -
new disability has developed.” Id. at 582, 105 A.2d at 239. In sum, in Reeves, id. at 582-

83, 105 A.2d at 239-40, this Court found that there was no evidence of a causal connection

between the accidental personal injury on which the employee relied and the surgery and

subsequent disability, and concluded that the trial court erred in allowing the issue of

permanent partial disability to go to the jury.

       In Martin, 73 Md. App. at 700, 536 A.2d at 134, the Court of Special Appeals held

that the principle “[t]hat benefits are to be awarded for a temporary disability without

regard to pre-existing disease or infirmity makes clear that it is the final accident

contributing to the disability which is to serve as the basis for liability.” In Martin, id. at

73 Md. App. at 696, 536 A.2d at 132-33, an employee suffered an accidental personal

injury involving his back and filed a claim for workers’ compensation, and the Commission

awarded him temporary total disability benefits. The employee started a new job with a

different employer, suffered two more accidental personal injuries involving his back, and

filed a second claim for workers’ compensation. See id. at 696, 536 A.2d at 132-33. The

Court of Special Appeals observed that the record on appeal in Martin did not include a

copy of the Commission’s order as to the employee’s second claim. See id. at 696, 536

A.2d at 133. Accordingly, it was unknown whether the Commission awarded the employee

any temporary total disability benefits as to his second claim. See id. at 696, 536 A.2d at

133. In any event, the Commission’s order as to the employee’s second claim was appealed

to a trial court, in which a jury found that the employee’s temporary total disability was

causally related to all three of his accidental personal injuries. See id. at 696-97, 536 A.2d

at 133. The trial court remanded the case to the Commission with instructions to determine


                                            - 20 -
the amount of compensation, if any, to which the employee was entitled. See id. at 697,

536 A.2d at 133. No party appealed from the proceedings in the trial court. See id. at 697,

536 A.2d at 133. On remand, based on the employee’s first accidental personal injury, the

Commission awarded the employee temporary total disability benefits, to be paid entirely

by the employee’s first employer. See id. at 697, 536 A.2d at 133. The employee’s first

employer sought judicial review. See id. at 697, 536 A.2d at 133. The trial court granted

summary judgment in favor of the employee’s first employer, and the Court of Special

Appeals affirmed. See id. at 698, 701, 536 A.2d at 133, 135.

       The Court of Special Appeals concluded that the jury’s findings of a causal

relationship between each of the employee’s three accidental personal injuries and his

temporary total disability became the law of the case because no party appealed from the

jury’s verdict. See id. at 698-99, 536 A.2d at 133. Next, the Court of Special Appeals held

that the Commission’s award of temporary total disability benefits was inconsistent with

the jury’s finding that the employee’s temporary total disability was causally related to his

third accidental personal injury, i.e., an injury that occurred while the employee was

working for his second employer. See id. at 700, 536 A.2d at 134. The Court of Special

Appeals noted that, because the case involved a temporary disability rather than a

permanent disability, the award of disability benefits was not to be apportioned to account

for all three accidental personal injuries. See id. at 699, 536 A.2d at 134. The Court of

Special Appeals stated that, given that an award of temporary disability benefits is not to

be apportioned to assess for a preexisting disease or infirmity, it follows that the last

accident that contributes to a temporary disability determines which employer is liable.


                                           - 21 -
See id. at 700, 536 A.2d at 134. As such, the Court of Special Appeals determined that the

employee’s second employer was liable for his disability because he was working for his

second employer when he suffered his third and final accidental personal injury. See id. at

700, 536 A.2d at 134. The Court of Special Appeals explained that, although the jury found

that the employee’s temporary total disability was causally related to his first accidental

personal injury, the same was not the proximate cause of his temporary total disability

because the employee’s later two accidental personal injuries were intervening efficient

causes. See id. at 700-01, 536 A.2d at 135.

       As to causation, Maryland Civil Pattern Jury Instruction 30:12, which applies to

workers’ compensation cases and was given at trial in this case, states:

              In order to be compensable there must be proof that the injury could
       have been caused by the accident and nothing else after the accident occurred
       to cause the injury.

              When an Employee has an injury that arises out of and in the course
       of employment, every natural consequence that flows from the injury
       likewise arises out of the employment.

                                         Analysis

       Here, we conclude that, where the Commission has awarded permanent partial

disability benefits based on an accidental personal injury, and the Commission has also

determined that the employee has incurred a subsequent intervening event—e.g., an injury

sustained outside the course of employment—the employer may be liable for a worsening

of the employee’s condition that is caused by and reasonably attributable solely to the

accidental personal injury. Where it appears that an employee’s permanent disability was

caused in part by an accidental personal injury and in part by a preexisting disease, LE §


                                           - 22 -
9-656(a) directs the Commission to determine the proportion of the disability that is

reasonably attributable to the accidental personal injury, and the proportion of the disability

that is reasonably attributable to the preexisting disease. Under LE § 9-656(b)(1), the

employee is entitled to benefits for the portion of the permanent disability that is reasonably

attributable solely to the accidental personal injury. It is entirely logical that an employer

and its insurer are liable for the portion of a worsening of an employee’s medical condition

that was caused by, and is reasonably attributable solely to, an accidental personal injury.

The issues of whether an accidental personal injury or a subsequent intervening event

caused a worsening of an employee’s medical condition, and whether, for purposes of

permanent partial disability benefits, the worsening of the employee’s medical condition

was reasonably attributable solely to the accidental personal injury, are factual matters for

the Commission to determine in each individual case.

       It is evident that, in this case, the Commission interpreted its Order dated March 30,

2007—in which it stated that LaBonte had been “involved in a subsequent event”—and its

Award of Compensation dated October 15, 2007—in which it apportioned LaBonte’s

permanent partial disability, with 10% of the disability as being “causally connected to pre-

existing and subsequent conditions”—to be findings of a circumstance that, as a matter of

law, precluded further liability on the part of Electrical General for worsening of LaBonte’s

medical condition.8 Indeed, in its Order dated January 24, 2013, the Commission stated


       8
        The parties have at various times have referred to the Commission’s finding in
denying workers’ compensation benefits due to the worsening of LaBonte’s medical
condition as the finding of a subsequent injury, subsequent intervening accident,


                                            - 23 -
that the previous Order and Award “establish[ed] a subsequent intervening event which

breaks the causal nexus between the accidental [personal] injury and the current condition.”

Despite the Commission’s determination, we unequivocally hold that, if an employee

incurs a subsequent intervening event—e.g., an injury sustained outside the course of

employment—further liability of an employer for permanent partial disability and other

workers’ compensation benefits is not precluded as a matter of law. An employer may be

liable for permanent partial disability benefits for a worsening of the employee’s condition

that is caused by and reasonably attributable solely to the accidental personal injury, and

liable for other workers’ compensation benefits such as medical treatment and medical

expenses subject to a case-by-case determination.

       The analysis that applies to the determination of permanent disability benefits

significantly differs from the one that applies to a determination of temporary disability

benefits. As LE § 9-655(1) and (2) provide, LE § 9-656 is inapplicable to temporary

disability benefits. Instead of being apportioned among multiple injuries under LE § 9-

656, liability for a temporary disability depends entirely on the injury that occurred last. In

other words, as the Court of Special Appeals stated in Martin, 73 Md. App. at 700, 536

A.2d at 134, “it is the final accident contributing to [a temporary] disability which is to

serve as the basis for liability.” The exclusive focus on the injury that occurred last,

however, has no application in a determination of liability for a permanent disability, as to




subsequent intervening event, and subsequent intervening injury. The Commission
labelled the circumstance a subsequent intervening event. For purposes of this opinion, we
use the terms subsequent intervening event and subsequent intervening injury.

                                            - 24 -
which LE § 9-656 provides for apportionment of liability among multiple injuries. Simply

put, the “final accident” rule that the Court of Special Appeals articulated in Martin, 73
Md. App. at 700, 536 A.2d at 134, applies only to the determination of temporary disability

benefits, not to the assessment of permanent partial disability benefits. We are unpersuaded

by Electrical General’s reliance on Martin for the proposition that the final accident that

contributes to a worsening of an employee’s medical condition serves as the basis for

liability for permanent partial disability benefits.

       In the Petition to Reopen, LaBonte requested not only a finding of apportionment

of permanent partial disability benefits for worsening of his medical condition, but also

medical treatment. On brief, Electrical General contends that medical treatment is not

apportionable, and that its liability for medical treatment is precluded by the Commission’s

finding of a subsequent intervening event. The only case upon which Electrical General

relies in support of its argument is J & M Const. Co. v. Braun, 44 Md. App. 602, 609, 410
A.2d 607, 611 (1980), in which the Court of Special Appeals stated that LE § 9-656’s

predecessor “provide[d] for apportionment of only [p]ermanent disability.” In J & M

Const., id. at 603, 605, 410 A.2d at 608, 609, an employee suffered two separate accidental

personal injuries while working for two different employers, and the second employer and

its insurer contended that the first employer’s insurer should have contributed to the

employee’s vocational rehabilitation expenses. The Court of Special Appeals rejected this

contention on the ground that it had not been found that the employee had a permanent

disability as a result of the second accidental personal injury; instead, the Commission had

found that the employee had a temporary disability. See id. at 609, 603-04, 410 A.2d at


                                             - 25 -
611, 608. J & M Const. stands for the principle that, under LE § 9-656, liability for

permanent disability benefits is apportionable, while liability for temporary disability

benefits is not. As such, J & M Const. does not support Electrical General’s proposition

that medical treatment cannot be awarded where an employee demonstrates that a

worsening of his or her medical condition was caused by an accidental personal injury or

occupational disease.

      In the Order dated January 24, 2013, the Commission found a subsequent

intervening event and denied authorization for medical treatment and the payment of

medical expenses.       According to the Commission, the prior Order and Award of

Compensation “establish[ed] a subsequent intervening event which breaks the causal nexus

between the accidental injury and the current condition.” In light of our holding that the

subsequent intervening event does not, per se, preclude an employer’s liability due to the

worsening of an employee’s medical condition, the summary denial of medical treatment

and medical expenses is not warranted. The question is not whether medical treatment can

be apportioned; the question is whether a worsening of an employee’s medical condition

was caused by the accidental personal injury, and, thus, necessitated additional medical

treatment and expenses.

      Electrical General is also incorrect in contending that, here, the Commission’s Order

dated March 30, 2007 and its Award of Compensation dated October 15, 2007 became the

law of the case because there was no petition for judicial review of either decision.

Generally, “[t]he law of the case doctrine is one of appellate procedure. Once an appellate

court rules upon a question presented on appeal, litigants and lower courts become bound


                                          - 26 -
by the ruling, which is considered to be the law of the case.” Dep’t of Pub. Safety & Corr.

Servs. v. Doe, 439 Md. 201, 216, 94 A.3d 791, 800 (2014) (citation and internal quotation

marks omitted). The doctrine of the law of the case typically does not apply to a decision

of a trial court because, “‘as a general principle, one judge of a trial court ruling on a matter

is not bound by the prior ruling in the same case by another judge of the court.’” Scott v.

State, 379 Md. 170, 184, 840 A.2d 715, 723 (2004) (quoting Gertz v. Anne Arundel Cty.,

339 Md. 261, 273, 661 A.2d 1157, 1163 (1995)).9 Similarly, in Gertz, 339 Md. at 272, 661

A.2d at 1163, this Court held that a trial judge’s order did not become the law of the case,

and thus did not preclude another trial judge from consideration of a legal issue.

       Electrical General provides no authority, and we know of none, in which the

doctrine of the law of the case has been applied to an award or order of the Commission.

Indeed, at oral argument, when asked by the Court to explain Electrical General’s

contention regarding the doctrine of the law of the case, tellingly, without addressing the

doctrine of the law of the case, Electrical General’s counsel responded that the doctrine of



       9
         The general principle that a trial judge’s ruling does not bind another trial judge in
the same case is fully consistent with the Court of Special Appeals’s holding in Martin, 73
Md. App. at 698, 536 A.2d at 133-34, in which the Court concluded that the doctrine of the
law of the case applied to a jury’s findings of a causal relationship between an employee’s
accidental personal injuries and his disability. In Martin, id. at 697, 536 A.2d at 133, after
the jury made its finding, the trial court remanded the case to the Commission so that the
employee could prove the amount of benefits to which he was entitled. The Court of
Special Appeals explained that, on remand, “[t]he Commission could not ignore or amend
the jury’s finding. There was no need for the Commission to take evidence on a matter
[that] had already been decided for it by the circuit court, a higher tribunal.” Id. at 698,
536 A.2d at 134. In other words, the Commission was bound by the jury’s finding of a
causal relationship between the employee’s accidental personal injuries and his disability
because the jury’s finding essentially constituted a decision of a higher tribunal.

                                             - 27 -
collateral estoppel applied to the issue of whether the incident with the law enforcement

officer was a subsequent intervening event because neither party sought judicial review of

the Commission’s March 30, 2007 Order and its October 15, 2007 Award of

Compensation. When asked whether a Maryland appellate court had ever applied the

doctrine of the law of the case in a workers’ compensation case to enforce orders or awards

of the Commission, Electrical General’s counsel identified the case of Criminal Injuries

Comp. Bd. v. Gould, 273 Md. 486, 331 A.2d 55 (1975). In Gould, id. at 513, 331 A.2d at

72, this Court observed that the Criminal Injuries Compensation Board conceded that it

was estopped from contending that its decision was not subject to judicial review because

the Board’s counsel had informed the opposing party’s counsel that the Board’s decision

was subject to judicial review.

       For obvious reasons, this Court’s holding in Gould does not support Electrical

General’s contention regarding the doctrine of law of the case. Gould did not involve an

issue as to the doctrine of the law of the case, and this Court did not mention the doctrine

anywhere in Gould. Nor does the holding in Gould support the proposition that an award

or order of the Commission can have preclusive effect under the doctrine of collateral

estoppel. Put simply, nowhere in Gould did this Court indicate that the doctrine of

collateral estoppel applied to an award or order of the Commission.

       In any event, the doctrine of the law of the case and the doctrine of collateral

estoppel are distinct. The doctrine of the law of the case precludes a party from re-litigating

an issue of which an appellate court in the same case has already disposed. See Doe, 439
Md. at 216, 94 A.3d at 800. By contrast, “[t]he doctrine of collateral estoppel precludes a


                                            - 28 -
party from re-litigating a factual issue that was essential to a valid and final judgment

against the same party in a prior action.” Nat’l Union Fire Ins. Co. of Pittsburgh, PA. v.

The Fund for Animals, Inc., 451 Md. 431, 463-64, 153 A.3d 123, 142 (2017) (citation and

internal quotation marks omitted). The doctrine of collateral estoppel applies where: (1)

the issue that was decided in a prior adjudication is identical to the issue that the party seeks

to re-litigate; (2) the court issued a final judgment on the merits; (3) the party that seeks to

re-litigate the issue was either a party to, or in privity with a party to, the prior adjudication;

and (4) the party that seeks to re-litigate the issue was given a fair opportunity to be heard

on the issue. See id. at 464, 153 A.3d at 142.10

       The Workers’ Compensation Act negates both Electrical General’s contention

regarding the doctrine of the law of the case in its brief, and its contention regarding the

doctrine of collateral estoppel at oral argument. LE § 9-736(b)(1) provides that “[t]he

Commission has continuing powers and jurisdiction” in workers’ compensation cases. LE

§ 9-736(b)(2) allows the Commission, within a certain time period, to “modify any finding

or order as the Commission considers justified.” Under LE § 9-736(b), the Commission is

not bound to follow its previous awards and orders; to the contrary, the Commission has

the express authority to modify the same.



       10
         As explained earlier, Electrical General has not briefed the issue of the
applicability of the doctrine of collateral estoppel in this case. Normally, this Court does
not address issues that were not briefed. See, e.g., HNS Dev., LLC v. People’s Counsel
for Baltimore Cty., 425 Md. 436, 459, 42 A.3d 12, 26 (2012) (“The brief provides only
sweeping accusations and conclusory statements. After reviewing [the] brief, we are
disinclined to search for and supply [the party] with authority to support its bald and
undeveloped allegation[.]”).

                                              - 29 -
       LE § 9-736(b) unequivocally supports our holding that, where the Commission has

determined an employee’s permanent partial disability and apportioned between an

accidental personal injury and a subsequent intervening injury, if the employee’s condition

worsens, the Commission is not precluded from awarding workers’ compensation benefits

due to the accidental personal injury. In its March 30, 2007 Order, the Commission

properly denied LaBonte’s request for additional temporary total disability benefits

because the injury that occurred last—i.e., the injury that resulted from the incident with

the law enforcement officer—precluded liability for temporary disability benefits, as

opposed to permanent disability benefits. In its October 15, 2007 Award of Compensation,

because LaBonte had sought permanent disability benefits instead of temporary disability

benefits, the Commission properly determined the portion of his back condition that was

due to his accidental personal injury. Nothing in either of these two orders precluded the

Commission from determining at a later date how much, if any, a worsening of LaBonte’s

back condition was due to his accidental personal injury.         Indeed, LE § 9-656(a)

empowered the Commission to make such a determination, and LE § 9-736(b)(2)

authorized the Commission to modify its previous finding of the proportion of LaBonte’s

back condition that was due to his accidental personal injury.

       Electrical General is mistaken in arguing that Reeves, 204 Md. at 582, 105 A.2d at

239, bars an employer’s further liability for any worsening of an employee’s medical

condition after a finding of a subsequent intervening event. In Reeves, id. at 583, 580-81,
105 A.2d at 240, 239, this Court held that an employer was not liable for permanent partial

disability benefits where an employee suffered a shoulder dislocation in the course of


                                          - 30 -
employment, and a surgeon operated on the employee’s shoulder, which became partially

immobilized as a result; i.e., the surgery constituted a subsequent intervening event.

Critical to this Court’s conclusion were the circumstances that the employee’s physician

testified that the employee’s work-related shoulder dislocation did not cause his shoulder’s

partial immobility, and did not testify that the employee’s shoulder dislocation necessitated

the surgery. See id. at 582, 105 A.2d at 239. In short, there was no evidence to support

the jury’s finding that the employee’s work-related shoulder dislocation had caused his

shoulder’s partial immobility; to the contrary, the evidence indicated that the subsequent

surgery was the sole cause of permanent partial disability. See id. at 582-83, 105 A.2d at

239-40. And, as this Court observed, Reeves was not a case involving the reopening of a

prior claim for injury upon the claimant’s condition’s worsening. See id. at 582, 105 A.2d

at 239. In sum, Reeves did not involve a petition to reopen based on worsening of a medical

condition, and this Court’s holding in Reeves merely establishes the proposition that a

causal connection between an accidental personal injury and a disability is required for an

initial award of permanent partial disability benefits.

       In contrast to Reeves, in this case, ample evidence supports the jury’s finding that

LaBonte’s accidental personal injury, not the incident with the law enforcement officer,

caused the worsening of LaBonte’s back condition. As a result of his accidental personal

injury, LaBonte was mostly either not working, or working in a light duty position, for

more than two years; by contrast, as a result of the incident with the law enforcement

officer, LaBonte missed less than a month from work. Whereas LaBonte underwent back

surgery as a result of his accidental personal injury, medication and exercise were


                                            - 31 -
prescribed as a result of the incident with a law enforcement officer. Dr. Franchetti,

LaBonte’s medical expert, examined him on two occasions; the first examination occurred

approximately five months after the incident with the law enforcement officer, and the

second examination occurred more than five years after the incident. As a result of the first

examination, Dr. Franchetti determined that LaBonte had 43% “whole person impairment

due to” his accidental personal injury. After the second examination, Dr. Franchetti

determined that LaBonte’s whole person impairment had increased to 53%. At deposition,

Dr. Franchetti testified that the incident with the law enforcement officer did not result in

any permanent worsening of LaBonte’s back condition, and that LaBonte’s back condition

was causally related to his accidental personal injury. These circumstances more than

support the jury’s finding that LaBonte’s accidental personal injury was the cause of his

back condition’s worsening—i.e., that the incident with the law enforcement officer was

not a cause of LaBonte’s back condition’s worsening.

       In sum, the Commission erred in concluding that its March 30, 2007 Order and its

October 15, 2007 Award of Compensation were dispositive as to the issue of whether

LaBonte’s accidental personal injury had caused a worsening of his back condition. Where

an employee seeks reopening of a workers’ compensation claim based on the worsening of

a medical condition, the employer may be liable for permanent partial disability benefits

for the portion of any subsequent worsening of the employee’s medical condition that is

caused by and reasonably attributable solely to the accidental personal injury or

occupational disease. In other words, in the event that the Commission has apportioned

liability for an employee’s permanent partial disability between an accidental personal


                                           - 32 -
injury or occupational disease, and a subsequent intervening event, and the employee’s

condition has worsened, the Commission may determine the extent to which the worsening

was caused by and was reasonably attributable solely to the accidental personal injury or

occupational disease, and further award permanent partial disability benefits. And, where

an employee moves to reopen a workers’ compensation claim, the existence of a

subsequent intervening event finding does not, per se, preclude an employer’s liability for

workers’ compensation benefits.      Rather, an employer may be liable for workers’

compensation benefits where the employee demonstrates a worsening of his or her medical

condition was caused by an accidental personal injury or occupational disease. As such,

the circuit court did not err in submitting to the jury the question of how much, if any, of

LaBonte’s back condition’s worsening was caused by his accidental personal injury. The

jury’s determination that LaBonte’s accidental personal injury was the cause of his back

condition’s worsening is amply supported by the evidence adduced at trial.


                                   JUDGMENT OF THE COURT OF SPECIAL
                                   APPEALS AFFIRMED. PETITIONERS TO PAY
                                   COSTS.




                                           - 33 -